              Case 1:20-cv-00888-SAB Document 17 Filed 02/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CRISTINA Y. FLORES,                                 Case No. 1:20-cv-00888-SAB

12                  Plaintiff,                           ORDER RE STIPULATION FOR
                                                         VOLUNTARY REMAND PURSUANT TO
13           v.                                          42 U.S.C. § 405(g)

14   COMMISSIONER OF SOCIAL SECURITY,                    (ECF No. 16)

15                  Defendant.

16

17          Christina Y. Flores (“Plaintiff”) filed this action seeking review of a final decision of the

18 Commissioner of Social Security denying disability benefits. (ECF No. 1.) .) On February 25,

19 2021, the parties filed a stipulation agreeing to a voluntary remand of this matter pursuant to 42
20 U.S.C. § 405(g). (ECF No. 16.) Pursuant to the terms of the stipulation, the Appeals Council

21 will instruct the Administrative Law Judge to reevaluate the opinion evidence; as warranted,

22 reevaluate the Plaintiff’s residual functional capacity; obtain supplemental vocational expert

23 evidence to clarify the effect of the assessed limitations on the Plaintiff’s ability to perform past

24 relevant work and/or other work in the national economy, resolving any conflicts between the

25 testimony and the DOT; and offer the Plaintiff an opportunity for a hearing; take any action

26 needed to complete the administrative record; and issue a new decision.
27 / / /

28 / / /


                                                     1
                 Case 1:20-cv-00888-SAB Document 17 Filed 02/26/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.       The above-captioned action be remanded to the Commissioner of Social Security

 3                   for further proceedings consistent with the terms of the stipulation for remand;

 4          2.       Judgment is entered in favor of Plaintiff Cristina Flores and against Defendant

 5                   Commissioner of Social Security; and

 6          3.       The Clerk of the Court is DIRECTED to close this action.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        February 26, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
